Deaderick, J.,
delivered the opinion of tbe court:
Defendants have entered a motion to dismiss complainant’s appeal, because taken upon the pauper’s oath before the clerk and master, out of term time, and because its terms are not in accordance with the statute.
The complainant was, by the chancellor’s decree, allowed to give bond or take the pauper’s oath within «twenty days after the adjournment of court. "Within six days after the order was made, complainant took an oath, reciting- that owing- to his poverty he was unable “to give security,” etc. This oath is not such as the statute requires in such cases. It has, however, been held by the court that the chancellor may allow by an order in term time, a party to take an appeal, by the execution of bond or taking the pauper oath after expiration of the term. And such bond or oath, if defective or irregular, may he amended [Andrews v. Page], 2 Heis., 634.
Upon the filing of a sufficient bond or oath by Monday, eleventh (11th) instant, the rule to dismiss will be discharged; otherwise it will be made absolute.